DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 	The remarks filed on 12/31/2021 are acknowledged and have been fully considered.  Claims 1-5 are pending.  Claims 6 and 7 were previously cancelled.  Claims 1-5 are now under consideration on the merits. 

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 stand rejected under 35 U.S.C. 103 as being unpatentable over Mandl (Serum-Free Medium Supplemented with High-Concentration FGF2 for Cell Expansion Culture of Human Ear Chondrocytes Promotes Redifferentiation Capacity, TISSUE ENGINEERING, Volume 8, Number 4, 2002; Of Record) in view of Long (Development, 2001; Applicant IDS; Of Record) and Chen (PNAS, 2002; Applicant IDS; Of Record) and as evidenced by ITS (ITS+1 Liquid Media Supplement, Sigma Aldrich Catalog, 2021; Of Record).
Regarding claims 1 and 4, Mandl teaches serum-free medium supplemented with fibroblast growth factor-2 (FGF2) for cell expansion culture of human auricular chondrocytes (see abstract, pg. 574 para. 2).  Mandl teaches isolating chondrocytes from 
Mandl does not teach the serum-free culture medium to comprise smoothened agonist (SAG) at a concentration of at least 0.01µM.
Long teaches that Indian hedgehog (Ihh) signaling regulates chondrocyte proliferation, that activation of Ihh signaling promotes chondrocyte proliferation and that inhibition of Smoothened (Smo) reduces chondrocyte proliferation (abstract, pg. 5104, Fig. 6,7). 
Long does not teach activating Ihh with small molecule agonist, SAG (a smoothened agonist). 
However, Chen teaches Smoothened mediates Ihh signaling and teaches SAG to be a small molecule agonist of Ihh signaling pathway (abstract, Fig. 1,2). Chen teaches the EC50 of SAG for activation of Ihh pathway to be 3nM and teaches it activates it up to a concentration of 1µM and is inhibitory at a concentration of above 1 µM (Fig. 2B, Fig. 4, pg. 14072 col. 1 par. 5, pg. 14074 col. 2 para 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add SAG at a concentration of up to 1µM, as taught by Chen, to the culture medium in Mandl’s methods to culture auricular chondrocytes.  The combined teachings of Mandl in view Long and Chen would result in a serum-free culture 
Regarding claim 3, Mandl teaches the serum-free medium with ITS+ and hydrocortisone to be supplemented with insulin-like growth factor (IGF-1) (see abstract).
Regarding claim 5, Mandl teaches culturing the chondrocytes in serum-free medium with ITS+, hydrocortisone and L-ascorbic acid. Mandl teaches the medium to be supplemented with linoleic acid (see pg. 574 Expansion culture).  Linoleic acid is a fatty acid (see instant specification Table 1).
The combination of Mandl, Long and Chen renders claims 1 and 3-5 obvious.

Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over Mandl in view of Long and Chen, as applied to claims 1 and 3-5 above, and further in view of Johnson (Science, May 11, 2012; Applicant IDS; Of Record) and as evidenced by ITS (ITS+1 Liquid Media Supplement, Sigma Aldrich Catalog, 2021).
Mandl, Long and Chen do not teach the culture medium to comprise kartogenin. Johnson teaches kartogenin promotes chondrocyte differentiation and shows chondroprotective effects in vitro culture and is efficacious in animal models (abstract, pg. 718 col. 2,3, Fig. 1). 
in vitro culture.  
The combination of Mandl, Long, Chen and Johnson renders claim 2 obvious.

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. Applicants reiterate previously presented arguments (see arguments filed 06/25/2021 page 4) that cultured human auricular cartilage loses primary cilium at the first generation and summarize the molecular mechanisms of chondrocyte dedifferentiation (see page 4-5 of remarks filed 12/31/2021). Applicants cite the teachings of Ma et al., (Osteoarthiritis and Cartilage, 2013; attached herewith) and argue that levels of collagen 2A1 and SOX9 (markers of human articular chondrocytes) decreases at passage 2 (P2) which indicates dedifferentiation and leads to loss of primary cilium (see page 4 of remarks filed 12/31/2021). Applicants cite the teachings of Duan et al., (Am. J. Transl. Res. 2015; attached herewith) and argue that chondrocytes express DNMT3A at P1 which shows that chondrocyte dedifferentiation occurs at P1 (see page 4 last para – page 5 of remarks filed 12/31/2021). Applicants cite the teachings of Rohatgi et al., (PNAS 2009, attached herewith) and argue that Hedgehog signaling needs primary cilium (see page 5 para. 1 of remarks filed 12/31/2021). Applicants argue that Chen does not relate to chondrocytes and only uses NIH 3T3 cell . 
The arguments are not persuasive because they pertain to the molecular mechanisms of hedgehog signaling and are not germane to the 103 rejection. It is also noted the cited references Ma et al. and Duan et al., disclose articular chondrocytes whereas the instant claims are directed to auricular cartilage chondrocytes. Applicants have not provided any evidence that hedgehog signaling cannot be activated by the addition of a Smoothened agonist in the culture of auricular chondrocytes. 
The argument that a skilled person would not combine the teachings of Mandl and Chen is not persuasive because applicants argue against the cited references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant claims are rejected under 35 USC 103 over the combined teachings of Mandl in view of Long and Chen. Mandl teaches serum-free medium supplemented with fibroblast growth factor-2 (FGF2) for cell expansion culture of human auricular chondrocytes (see abstract, pg. 574 para. 2).  Mandl teaches the serum-free medium to be supplemented with ITS+ (a reagent that contains ITS (insulin, 
It is also noted that the features upon which applicant relies (i.e., culture of human auricular chondrocytes after loss of primary cilium at P2) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
 	No claims are allowed.
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657